DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 – 6, 13 – 15 are objected to because of the following informalities:  
In claims 4, 13, lines 8, 9, please replace “capability is a capability of” by – capability is-.
In claim 5, lines 6, 13, please replace “capability being a capability of” by –capability is-.
In claim 6, line 6, please replace “capability is a capability of” by – capability is-.
In claim 14, lines 7, 14, please replace “capability being a capability of” by –capability is-.
In claim 15, line 6, please replace “capability is a capability of” by – capability is-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fume et al. (US Patent 9,280,967).
As per claims 1, 10, Fume et al. teach a method for generating a styled sentence by a computer device, comprising:
obtaining a to-be-converted natural sentence (Abstract);
inputting the natural sentence into a first encoding model to filter style information in the natural sentence, and generating a target content vector corresponding to the natural sentence, the target content vector indicating a meaning of the natural sentence, and the style information indicating a language style of the natural sentence (“generates a connected feature vector of an estimation target sentence in the document to be read by connecting the second feature vector of the estimation target sentence”; col.3, lines 1 – 20; claim 1);
determining, from at least one style vector according to a set target language style, a target style vector corresponding to the target language style, each of the at least one style vector corresponding to a language style; and inputting the target content vector and the target style vector into a first decoding model, and generating a styled sentence corresponding to the natural sentence (“a respective second feature of one sentence adjacent to and after the estimation target sentence in the document to be read, to compare the connected feature vector with the first feature vector of the model, and to estimate an utterance style of the estimation target sentence based on the comparison.”; col.3, lines 1 – 20; col.5, line 45 – col.6, line 4; claim 1).

Allowable Subject Matter
Claims 2 – 4, 11 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; the objection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2, 3, 11, 12, neither Fume et al. nor Maurer et al. not Maneriker et al. nor Shimizu et al. teach or suggest the at least one style vector is obtained by classifying an input natural training sentence having a language style by the first encoding model in a case that the first encoding model is obtained by training, and each natural training sentence having a language style corresponds to a style vector in the at least one style vector; the determining, from at least one style vector according to a set target language style, a target style vector corresponding to the target language style comprises: selecting, from the at least one style vector, a style vector corresponding to each language style, to obtain at least two style vectors in a case that the set target language style is a combination of at least two language styles; fusing the at least two style vectors to obtain the target style vector.

	As to claims 4, 13 neither Fume et al. nor Maurer et al. not Maneriker et al. nor Shimizu et al. teach or suggest the first encoding model is obtained by training a second encoding model by a training model, wherein the training model is configured to train a 

	As to claims 14 – 17, neither Fume et al. nor Maurer et al. not Maneriker et al. nor Shimizu et al. teach or suggest the first encoding model and the first decoding model are parts of a model, and the model is trained by: inputting at least two natural training sentences in a corpus into a training model, and training a classification capability of a second encoding model by using the training model to obtain the first encoding model, each natural training sentence corresponding to a language style, and the classification capability is classifying the input natural training sentence into a corresponding content vector and style vector; obtaining at least one style vector outputted by the first encoding model in a case that the first encoding model is obtained by training, each style vector being obtained by classifying the natural training sentence of a corresponding language style by the first encoding model; training a restoration capability of a second decoding model by the training model to obtain the first decoding model in a case that the at least two natural training sentences are inputted into the training model, the restoration capability is restoring into the natural training sentence according to the content vector and the style vector, wherein the content vector being 
Claims 5 – 9 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
As to claims 5 – 9, neither Fume et al. nor Maurer et al. not Maneriker et al. nor Shimizu et al. teach or suggest inputting at least two natural training sentences in a corpus into a training model, and training a classification capability of a second encoding model by using the training model to obtain the first encoding model, each natural training sentence corresponding to a language style, and the classification capability is classifying the input natural training sentence into a corresponding content vector and style vector; obtaining at least one style vector outputted by the first encoding model in a case that the first encoding model is obtained by training, each style vector being obtained by classifying the natural training sentence of a corresponding language style by the first encoding model; training a restoration capability of a second decoding model by the training model to obtain the first decoding model in a case that the at least two natural training sentences are inputted into the training model, the restoration capability is restoring into the natural training sentence according to the content vector and the style vector, wherein the content vector indicating a meaning of the natural training sentence, and the style vector indicating a language style of the natural training sentence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maurer et al. teach rendering a map using style identifiers.  Maneriker et al. teach predicting style breaches within textual content.  Shimizu et al. teach text classification using style specific frozen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658